Citation Nr: 0920059	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1946 to August 1949.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran requested a hearing before a member of the Board, 
as indicated by the February 2007 VA Form 9.  The Veteran was 
notified by an April 2008 letter that a Travel Board hearing 
would be held on June 19, 2008 before a member of the Board.  
The Veteran, however, failed to attend the hearing.  
Accordingly, the issues were certified to the Board for 
adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of a causal 
relationship between the current left shoulder disability and 
service.

2.  A diagnosis of a current back disability is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The Veteran's back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
entitlement to service connection for residuals of an injury 
to the left shoulder and the back in the June 2006 rating 
decision, he was provided notice of the VCAA in March 2006.  
The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice, pertaining to the 
downstream disability rating and effective date elements of 
his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in conjunction with his claims.  The VCAA 
and implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical opinion based upon 
a review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  A medical 
examination or medical nexus opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).  The Board has concluded that a remand 
for examination of the Veteran and/or a medical nexus opinion 
is not warranted in this case, because the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.  Therefore, an examination would 
serve no useful purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Service Connection for Left Shoulder and Back 
Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for chronic 
diseases, such as arthritis, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); see Baldwin v. West, 13 Vet. App. 1 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that that he fell off a fire truck in 
1948 and injured his collar bone and back.  (See May 2009 
Written Brief).

The service treatment records fail to show treatment for 
injuries to the left shoulder and back while in service.  
Further, there is no documentation of any complaints related 
to the Veteran's left shoulder or back in service.  Although 
the service treatment records reflect that the Veteran 
injured his shoulder when he stumbled over a board striking 
his shoulder on the corner of the table, the injury was 
limited to the right shoulder.  The Veteran also reinjured 
his right shoulder during a friendly scuffle with another 
G.I.  The Veteran was admitted to the military hospital in 
Munich, Germany with a diagnosis of a fracture, simple 
incomplete, clavicle, right mid-shaft.

Post-service treatment records reflect that the Veteran 
suffered from a fall on May 19, 2005 resulting in the 
dislocation of his left shoulder.  The Veteran injured his 
left shoulder when he collapsed as a result of a syncope 
spell.  He was diagnosed with left shoulder pain and rotator 
cuff tear.  X-ray of the left shoulder revealed degenerative 
joint disease at the acromioclavicular and glenohumeral 
joints.  Moreover, post-service treatment records reflect no 
diagnosis of or complaints of a back injury.

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a left shoulder disability 
was manifested during service.  Based on the record before 
the Board, treatment for a left shoulder injury appears to 
have began many years following separation from service in 
May 2005, which is indicative of an absence of continuity of 
symptomatology since service.  This finding is supported by 
the complete absence of treatment for the left shoulder 
disability either in service or soon thereafter.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

With regard to the back disability, the medical evidence 
fails to show that the Veteran has a confirmed diagnosis of a 
back disability.  A diagnosed identifiable underlying malady 
or condition is needed to constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
confirmed diagnosis of a back disability, meaning medical 
evidence showing the Veteran has the condition alleged, 
service connection is not warranted.  The case law is well-
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).  Furthermore, to the extent the 
Veteran is attempting to provide medical evidence concerning 
the existence of the claimed disability and/or causation, it 
is also now well-established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).
 
Overall, the preponderance of the evidence is against the 
Veteran's claims of service connection for residuals of a 
left shoulder and back injury, and this appeal must be 
denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left shoulder injury, 
is denied.

Service connection for residuals of a back injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


